DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/2/19, 12/20/19, 4/16/21, 6/7/21 and 8/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9 and 17 appear to only state what occurs as a result of the claimed “parallax correction” and do not appear to further limit the claimed invention.  Clarification is requested.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 4, 5, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20190304113 (Huang).
	Regarding claim 1, Huang discloses: “a computer system (FIG. 1: 100) comprising: one or more processors (FIG. 1: 102; [0039]: “As shown in FIG. 1, the image processing device 100 may comprise one or more processors 102”); and one or more computer-readable hardware storage devices (FIG. 1: 104; [0042]: “The memory 104 may include one or more computer program products.  The computer program products may include a variety of forms of computer readable storage media, e.g., volatile memories and/or non-volatile memories”) having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computer system ([0021]: “a memory configured to store computer readable instructions; and a processor configured to run the computer readable instructions to enable the image processing device perform”) to at least: access a first image comprising image data representative of a first light spectrum; access a second image comprising image data representative of a second light spectrum ([0052]: “obtaining the first image and the second image by preprocessing an image captured by the infrared camera and an image captured by the visible light camera”); feed the first image and the second image as input to a deep neural network (DNN) ([0057]: “inputting the first image and the second image into the trained neutral network includes: inputting the first image and the second image into the convolution network, taking the output of the convolution network as the input of the deconvolution network”); cause the DNN to identify, within the first image and the second image, feature points that are common between the first image and the second image ([0057]: “outputting the depth map after the processing of the deconvolution network, in which the depth map is used for representing the depth information; and extracting multiple-dimensioned information of the first image and the second image by analyzing the first image and the second image via the convolution network in the neutral network, and realizing depth estimation by adoption of the deconvolution network”); and generate a mapping that lists the feature points  and that also lists coordinates of the feature points from both the first image and the second image” ([0057]: “the depth map contains the depth information of each pixel on the first image or the second image captured for the photographed object, and the depth information of the photographed object can be obtained in accordance with the depth map.  For instance, the pixel value of each pixel on the depth map is used for representing the depth information of corresponding pixel on the first image or the second image”).
	With respect to claim 4, Huang discloses: “the first image is a low light image ([0052]: “an image captured by the visible light camera”) and the second image is a thermal image” ([0052]: “an image captured by the infrared camera”).
	Regarding claim 5, Huang discloses: “the first light spectrum is a visible and near-infrared light spectrum ([0052]: “an image captured by the visible light camera”) and wherein the second light spectrum is a long wave infrared spectrum” ([0052]: “an image captured by the infrared camera”).
	With respect to claim 10, Huang discloses: “the first image is a low light image ([0052]: “an image captured by the visible light camera”) and the second image is a thermal image ([0052]: “an image captured by the infrared camera”), and wherein the DNN identifies the feature points even though the low light image represents an environment using low light data and the thermal image represents the environment using thermal data” ([0057]: “outputting the depth map after the processing of the deconvolution network, in which the depth map is used for representing the depth information; and extracting multiple-dimensioned information of the first image and the second image by analyzing the first image and the second image via the convolution network in the neutral network, and realizing depth estimation by adoption of the deconvolution network”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Patent Application Publication No. 20160269714 (Rhemann et al).
	Clams 2 and 3 are ultimately dependent upon claim 1.  As discussed above, claim 1 is disclosed by Huang.  Thus, those limitations of claim 1 that are recited in claims 2 and 3 are also disclosed by Huang. 
	However, Huang does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 2, Rhemann et al. discloses: “for a particular feature point included among the feature points, determine a difference between the particular feature point’s coordinates in the first image and the particular feature point’s coordinates in the second image” ([0022]: “A consistent spatial transform function may be applied to each IR and/or VL image based on known vantage points and assumed imaging distances, or spatial transforms may be dynamically adjusted based on one or more distance-estimating inputs (e.g., a previous frame assessment of distance”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Huang with the invention of Rhemann et al. in order to determine a difference (e.g., see Rhemann et al. @ [0022]).
	Regarding claim 3, Rhemann et al. discloses: “warp the second image to cause the particular feature point’s coordinates in the second image to correspond to the particular feature point’s coordinates in the first image” ([0022]: “each IR image may be warped to be more closely aligned with a corresponding VL image by applying a spatial transform function to the IR image.  A consistent spatial transform function may be applied to each IR and/or VL image based on known vantage points and assumed imaging distances, or spatial transforms may be dynamically adjusted based on one or more distance-estimating inputs (e.g., a previous frame assessment of distance”).
	Regarding claim 19, Huang discloses: “one or more hardware storage devices (FIG. 1: 104; [0042]: “The memory 104 may include one or more computer program products.  The computer program products may include a variety of forms of computer readable 
storage media, e.g., volatile memories and/or non-volatile memories”) having stored thereon computer-executable instructions that are executable by one or more processors of a computer system to cause the computer system ([0021]: “a memory configured to store computer readable instructions; and a processor configured to run the computer readable instructions to enable the image processing device perform”) to at least: access a first image comprising image data representative of a first light spectrum; access a second image comprising image data representative of a second light spectrum ([0052]: “obtaining the first image and the second image by preprocessing an image captured by the infrared camera and an image captured by the visible light camera”); feed the first image and the second image as input to a deep neural network (DNN) ([0057]: “inputting the first image and the second image into the trained neutral network includes: inputting the first image and the second image into the convolution network, taking the output of the convolution network as the input of the deconvolution network”); cause the DNN to identify, within the ([0057]: “outputting the depth map after the processing of the deconvolution network, in which the depth map is used for representing the depth information; and extracting multiple-dimensioned information of the first image and the second image by analyzing the first image and the second image via the convolution network in the neutral network, and realizing depth estimation by adoption of the deconvolution network”); generate a mapping that lists the feature points and that also lists coordinates of the feature points from both the first image and the second image” ([0057]: “the depth map contains the depth information of each pixel on the first image or the second image captured for the photographed object, and the depth information of the photographed object can be obtained in accordance with the depth map.  For instance, the pixel value of each pixel on the depth map is used for representing the depth information of corresponding pixel on the first image or the second image”).
	However, Huang does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 19,  Rhemann et al. discloses: “determine differences between the coordinates of the feature points in the first image and the coordinates of the feature points in the second image” ([0022]: “A consistent spatial transform function may be applied to each IR and/or VL image based on known vantage points and assumed imaging distances, or spatial transforms may be dynamically adjusted based on one or more distance-estimating inputs (e.g., a previous frame assessment of distance”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Huang with the invention of Rhemann et al. in order to determine a difference (e.g., distance) between first image and second image coordinates (e.g., see Rhemann et al. @ [0022]).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chinese Patent Application Publication No. CN106570852 (Zhen et al).
	Clam 9 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Huang.  Thus, those limitations of claim 1 that are recited in claim 9 are also disclosed by Huang. 
	However, Huang does not clearly disclose the remaining limitations of the claim.  To that end with regarding claim 9, Zhen et al. discloses: “differences between the feature points’ coordinates in the first image and the feature points’ coordinates in the second image occur as a result of a parallax correction that was performed on the first image” ([ABSTRACT]: “using a visible light sensor to carry out three-dimensional shooting so as to obtain an original binocular video; 3, carrying out parallax correction to the n original binocular video to obtain a corrected visible light image; 4, carrying out 3D fusion of an infrared image obtained by an infrared sensor and the corrected visible light image to obtain a fused 3D output image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Huang with the invention of Zhen et al. in order to indicate that differences occur due to parallax correction (e.g., see Zhen et al. @ [ABSTRACT]).

	Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rhemann et al. and US Patent Application Publication No. 20060176242 (Jaramaz et al).
	Regarding claim 11, Huang discloses: “a method for mapping common features between images that commonly represent an environment using different light spectrum data (FIG. 2: 210; [0048]: “acquiring a first image and a second image captured for a same object”; [0049]: “For instance, the first image is an infrared image, and the second image is a black and white image, a grayscale image or a color image”), the method comprising: accessing a first image comprising image data representative of a first light spectrum; accessing  ([0052]: “obtaining the first image and the second image by preprocessing an image captured by the infrared camera and an image captured by the visible light camera”); feeding the first image and the second image as input to a deep neural network (DNN) ([0057]: “inputting the first image and the second image into the trained neutral network includes: inputting the first image and the second image into the convolution network, taking the output of the convolution network as the input of the deconvolution network”), causing the DNN to identify, within the first image and the second image, feature points that are common between the first image and the second image ([0057]: “outputting the depth map after the processing of the deconvolution network, in which the depth map is used for representing the depth information; and extracting multiple-dimensioned information of the first image and the second image by analyzing the first image and the second image via the convolution network in the neutral network, and realizing depth estimation by adoption of the deconvolution network”); generating a mapping that lists the feature points and that also lists coordinates of the feature points from both the first image and the second image ([0057]: “the depth map contains the depth information of each pixel on the first image or the second image captured for the photographed object, and the depth information of the photographed object can be obtained in accordance with the depth map.  For instance, the pixel value of each pixel on the depth map is used for representing the depth information of corresponding pixel on the first image or the second image”). 
	However, Huang does not clearly disclose the remaining limitations of the claim. To that end, Rhemann et al. discloses: “determining differences between the coordinates of the feature points in the first image and the coordinates of the feature points in the second image ([0022]: “A consistent spatial transform function may be applied to each IR and/or VL image based on known vantage points and assumed imaging distances, or spatial transforms may be dynamically adjusted based on one or more distance-estimating inputs (e.g., a previous frame assessment of distance”); warping the second image to cause the coordinates of the feature points in the second image to correspond to the coordinates of the feature points in the first image” ([0022]: “each IR image may be warped to be more closely aligned with a corresponding VL image by applying a spatial transform function to the IR image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Huang with the invention of Rhemann et al. in order to determine a difference (e.g., distance) between first image and second image coordinates (e.g., see Rhemann et al. @ [0022]).
	However, the combination of Huang and Rhemann et al. does not clearly disclose the remaining limitations of the claims.  To that end, Jaramaz et al. discloses: “displaying a composite image ([ABSTRACT]: “An optical combiner combines the object image with a real world view of the object and conveys the combined image to a user”) comprising selected portions of the warped second image (FIG. 3B: 340; [0032]: “an augmented reality system using an infrared camera.  In this embodiment infrared camera 340”; “the image from the camera is warped in the display”) overlaid ([0032]: “the overlaid and real images of the grid are aligned to the user”) on top of corresponding portions of the first image” (FIG. 3B; [0032]: “transmit the infrared image to a processing unit 346 to be converted to a visible light image which can be conveyed to display 348”).  It is respectfully submitted that it would have been obvious to one or ordinary skill in the art at the time of the invention to further modify the combination of Huang and Rhemann et al. with the invention of Jaramaz et al. in order to provide a composite/combined overlaid image for display (e.g., see Jaramaz et al. @ [ABSTRACT], [0032]).
	Claim 14 is dependent on claim 11.  As discussed above, claim 11 is disclosed by the combination of Huang and Rhemann et al.  Thus, those limitations of claim 14 that are recited in claim 11 are also disclosed by the combination of Haung and Rhemann et al.  
Huang and Rhemann et al. does not clearly disclose the remaining limitations of the claims.  To that end, Jaramaz et al. discloses: “wherein the method further includes: subsequent to the second image being warped, selecting one or more portions of the warped second image (FIG. 3B: 340; [0032]: “an augmented reality system using an infrared camera.  In this embodiment infrared camera 340”; “the image from the camera is warped in the display”) to be overlaid onto the first image” ([0032]: “the overlaid and real images of the grid are aligned to the user”).  It is respectfully submitted that it would have been obvious to one or ordinary skill in the art at the time of the invention to further modify the combination of Huang and Rhemann et al. with the invention of Jaramaz et al. in order to provide a composite/combined overlaid image for display (e.g., see Jaramaz et al. @ [ABSTRACT], [0032]).
	Claim 20 is dependent upon claim 19.  As discussed above, claim 19 is disclosed by the combination of Huang and Rhemann et al.  Thus, those limitations of claim 20 that are recited in claim 19 are also disclosed by the combination of Haung and Rhemann et al.  In addition with respect to Claim 20, Rhemann et al. further discloses: “warp the second image to cause the coordinates of the feature points in the second image to correspond to the coordinates of the feature points in the first image” ([0022]: “When spatially registered, each IR image may be warped to be more closely aligned with a corresponding VL image by applying a spatial transform function to the IR image.  A consistent spatial transform function may be applied to each IR and/or VL image based on known vantage points and assumed imaging distances, or spatial transforms may be dynamically adjusted based on one or more distance-estimating inputs (e.g., a previous frame assessment of distance”).
	However, the combination of Huang and Rhemann et al. does not clearly disclose the remaining limitations of the claims.  To that end, Jaramaz et al. discloses: “select one or more portions of the warped second image (FIG. 3B: 340; [0032]: “an augmented reality system using an infrared camera.  In this embodiment infrared camera 340”; “the image from the camera is warped in the display”); overlay the one or more portions onto corresponding portions of the first image (FIG. 3B; [0032]: “transmit the infrared image to a processing unit 346 to be converted to a visible light image which can be conveyed to display 348”); and display a composite image comprising the first image ([ABSTRACT]: “An optical combiner combines the object image with a real world view of the object and conveys the combined image to a user”) and the overlaid one or more portions of the warped second image” ([0032]: “the overlaid and real images of the grid are aligned to the user”).  It is respectfully submitted that it would have been obvious to one or ordinary skill in the art at the time of the invention to further modify the combination of Huang and Rhemann et al. with the invention of Jaramaz et al. in order to provide a composite/combined overlaid image for display (e.g., see Jaramaz et al. @ [ABSTRACT], [0032]).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rhemann et al., Jaramaz et al. and US Patent Application Publication No. 20090002220 (Lovberg et al).
	Claim 12 is dependent on claim 11. As discussed above, claim 11 is disclosed by the combination of Huang, Rhemann et al. and Jaramaz et al.  Thus, those limitations of claim 12 that are recited in claim 11 are also disclosed by the combination of Huang, Rhemann et al. and Jaramaz et al.   
	However, the remaining limitations of the claim are not clearly disclosed by the combination of Huang, Rhemann et al. and Jaramaz et al. To that end regarding claim 12, Lovberg et al. discloses: “warping the second image includes performing any of the following operations on the second image: a stretch operation, a shrink operation, a skew operation, a rotation operation, a translation operation, or a scaling operation” ([0016]: “warping of one image relative to the other, in scale factor, translation, tip, tilt and rotation”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the Huang, Rhemann et al. and Jaramaz et al. with the invention of Lovberg et al. in order to provide various approaches to warping (e.g., see Lovberg et al. @ [0016]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rhemann et al., Jaramaz et al. and US Patent Application Publication No. 20190295496 (Wagner et al).
	Claim 13 is dependent on claim 11. As discussed above, claim 11 is disclosed by the combination of Huang, Rhemann et al. and Jaramaz et al.  Thus, those limitations of claim 13 that are recited in claim 11 are also disclosed by the combination of Huang, Rhemann et al. and Jaramaz et al.   
	However, the remaining limitations of the claim are not clearly disclosed by the combination of Huang, Rhemann et al. and Jaramaz et al. To that end regarding claim 13, Wagner et al. discloses: “the warping is a two-dimensional (2D) operation” (FIG. 2: 208; [0048]: “the warping module 208 performs a two-dimensional to two-dimensional operation”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Huang, Rhemann et al. and Jaramaz et al. with the invention of Wagner et al. in order to simplify warping from a three-dimensional operation in the present application (e.g., see Wagner et al. @ [0048]).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rhemann et al., Jaramaz et al. and US Patent Application Publication No. 20190251401 (Shectman et al). 
	Clam 16 is dependent upon claim 11.  As discussed above, claim 11 is disclosed by the combination of Huang, Rhemann et al., Jaramaz et al.  Thus, those limitations of claim 16 that Huang, Rhemann et al. and  Jaramaz et al.  
	However, the combination of Huang, Rhemann et al. and Jaramaz et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 16, Shectman et al. discloses: “the DNN (FIG. 1: 102; [0027]: “The geometric prediction neural network and the adversarial discrimination neural network, in one or more embodiments, combine to form a generative adversarial neural network”) warps the second image” (FIG. 16: 1620; [0189]: “an act 1620 of determining warp parameters for the foreground image.  In particular, the act 1620 can involve determining warp parameters for the foreground image using a 
geometric prediction neural network adversarially trained to distinguish realistic images.  For example, the act 1620 includes training the geometric prediction neural network using an adversarial discrimination neural network that distinguishes real images from non-real images”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Huang, Rhemann et al., Jaramaz et al. with the invention of Schectman et al. in order to provide neural network generated parameters for warping an image (e.g., see Shectman et al. @ [0189]). 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rhemann et al., Jaramaz et al. and Zhen et al.
	Clam 17 is dependent upon claim 11.  As discussed above, claim 11 is disclosed by the combination of Huang, Rhemann et al., Jaramaz et al.  Thus, those limitations of claim 17 that are recited in claim 11 are also disclosed by by the combination of Huang, Rhemann et al. and  Jaramaz et al.  
	However, the combination of Huang, Rhemann et al. and Jaramaz et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 9, Zhen et al. ([ABSTRACT]: “using a visible light sensor to carry out three-dimensional shooting so as to obtain an original binocular video; 3, carrying out parallax correction to the n original binocular video to obtain a corrected visible light image; 4, carrying out 3D fusion of an infrared image obtained by an infrared sensor and the corrected visible light image to obtain a fused 3D output image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Huang, Rhemann et al. and Jaramaz et al.  with the invention of Zhen et al. in order to indicate that differences occur due to parallax correction (e.g., see Zhen et al. @ [ABSTRACT]).

Allowable Subject Matter
Claims 6-8, 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                        8/28/2021
Primary Examiner                   AU2644